Citation Nr: 0402975	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a claim of 
entitlement to service connection for a heart disorder.  In 
June 1998, the Board remanded the claim, and, in December 
2000, determined that new and material evidence had not been 
submitted, and that the claim had not been reopened.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  By means of an 
Order dated in August 2001, the Court vacated and remanded 
the Board's December 2002 decision pursuant to a Joint Motion 
for Remand and to Stay Further Proceedings requesting the 
Board's consideration of the applicability of the VCAA 
provisions.

A June 2002 Board decision determined that new and material 
evidence had not been submitted, and that the claim had not 
been reopened.  The veteran appealed this decision to the 
Court.  By Order dated February 2003, the Court vacated and 
remanded the Board's June 2002 decision pursuant to a Joint 
Motion for Remand requesting consideration of additional 
issues.


REMAND

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A recent 
decision by the Court held that the section 5103 notice must 
be provided to a claimant before an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pellegrini v. Principi, No. 01-944 (Court of Appeals for 
Veterans Claims Jan. 13, 2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all documents 
associated with the veteran's award of 
disability benefits from the Social Security 
Administration (SSA) in approximately 1997.

2.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his claimed heart 
disorder since his discharge from service, to 
include his providers of treatment for a 
reported myocardial infarction in 1980 and a 
transient ischemic attack in 1992.

3.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

4.  Upon completion of all necessary 
development, the RO should conduct a de novo 
review of the claim of whether new and 
material evidence has been submitted to reopen 
a claim of entitlement to service connection 
for a heart disorder.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and an 
appropriate period of time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




